Citation Nr: 0917145	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
paracentral disc protrusion at L5-S1 from September 13, 2005 
to December 31, 2006.

2.  Entitlement to a rating in excess of 40 percent for left 
paracentral disc protrusion at L5-S1 from January 1, 2007 to 
February 1, 2007.

3.  Entitlement to a rating in excess of 40 percent for left 
paracentral disc protrusion at L5-S1 beginning April 1, 2007.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1995 to 
December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Board notes that the appeal period for the October 2008 
decision granting a 40 percent rating for weakness in the 
left lower extremity and denying entitlement to individual 
unemployability has not run.  The Veteran can still appeal 
these issues.  

The Board notes that in the September 2008 VA examination the 
Veteran's scar caused him pain and had adherence to the 
underlying tissue.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that an increased rating is warranted for 
his spine condition.  In an October 16, 2008 VA treatment 
record, the neurosurgery resident ordered a current MRI 
because the Veteran's symptoms had progressed.  In order for 
the Board to fulfill its duty to assist, this most recent MRI 
should be obtained and included in the claims file.
Since the Veteran's symptoms have increased in severity since 
his last VA examination and MRI conducted in July 2007, the 
Board concludes that this matter must be remanded for the 
Veteran to undergo a contemporaneous and thorough VA 
examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain the 
MRI ordered by the neurosurgery resident 
in October 2008 as well as any VA 
treatment records pertaining to the 
Veteran's spine disability since October 
2008.  

2.  Then, the RO must provide the Veteran 
with an appropriate VA examination to 
determine the current extent of the 
orthopedic and neurological impairment 
resulting from his service-connected left 
paracentral disc protrusion at L5-S1. The 
claims file and this remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s). All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted. The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
spine disability, expressed in terms of 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination. 
Finally, an opinion must be stated as to 
whether any pain found in the spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected spine disability.  It must also 
be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
spine disability. 

3. The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
The RO should consider a separate 
evaluation for neurological symptoms 
including all related nerves.

6.  If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




